Citation Nr: 1437085	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-37 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1976 to September 1977 and from May 1981 to May 2007.  He died in November 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the cause of the Veteran's death.  Custody of the case was subsequently transferred to the RO in Philadelphia, Pennsylvania. 

The appellant testified at a hearing at the RO before a Decision Review Officer (DRO) in August 2009.  A transcript of that hearing is on file.  

The issue was remanded in April 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1. The Veteran died of crush injuries to the trunk due to a safe falling on his chest.

2. At the time of his death, the Veteran was in receipt of service connection for several disabilities with a combined disability evaluation of 70 percent from June 2007. 

3. The Veteran did not have any disability of service origin that contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to his death.


CONCLUSIONS OF LAW

1. The criteria for benefits under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002 & Supp. 2011).

2. The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death. In such a case, VA must provide a claimant: (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA provided the Appellant with a Hupp-compliant VCAA letter in July 2006. VA notified the Appellant of the evidence needed to substantiate the claim, whether based on a service-connected or non-service-connected disability, identified the type of evidence that would best do so, notified her of VA's duty to assist, and indicated that it was developing her claim pursuant to that duty. VA also identified all of the conditions for which the Veteran was in receipt of service connection at the time of his death. VA noted that it would make reasonable efforts to assist the Appellant in obtaining all other outstanding evidence provided she identified its source(s). VA also noted that it was the Appellant's ultimate responsibility to ensure VA's receipt of all pertinent evidence. 

The duty to assist provisions of the VCAA have been met. The claims file contains the Veteran's death certificate, copies of the Veterans' service treatment records and lay statements from the Appellant. The Veteran's VA and private medical treatment records were already associated with the claims file.  

Many of the Veteran's service personnel records are not available. In a January 2012 response, NPRC informed VA that no service personnel records were on file and the records were "fire related." In May 2012, the Appellant was notified by the RO that the Veteran's service personnel records might have been destroyed in a fire. Under such circumstances, there are heightened obligations to assist the appellant in the development of the case; to explain findings and conclusions, and to consider the benefit of the doubt rule. See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet.App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992). The service personnel records are not relevant to the outcome in this case.  The Appellant has not filed, nor was there pending at the time of the Veteran's death, any new claims for service connection. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103.

Analysis of the Claim 

Entitlement to Service Connection for DIC under 38 U.S.C.A. § 1318.

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318  if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war (POW) who died after September 30, 1999. 38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2) ; (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308  but determines that benefits were payable under 38 U.S.C.A. § 5309 . 38 C.F.R. § 3.22(b).

The criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the Veteran's disability ratings during life.  During his lifetime, he was service-connected obstructive sleep apnea at a 50 percent evaluation, left hip chondromalacia and degenerative joint disease at a 10 percent evaluation, degenerative joint disease of the right ankle at a 10 percent evaluation, left cuneiform bone fracture at a 10 percent evaluation, cervical spondylitis at a 10 percent evaluation, fuchs corneal dystrophy, bilateral at a 10 percent evaluation, tinnitus at a 10 percent evaluation, right knee chondromalacia at a 0 percent evaluation, left knee chondromalacia at a 0 percent evaluation, retro calcaneal bursitis and left ankle sprain at 0 percent evaluation, right lateral elbow epicondylitis at a 0 percent evaluation, left lateral elbow epicondylitis at a 0 percent evaluation, right ankle sprain at a 0 percent evaluation, right forearm muscle strain at a 0 percent evaluation, left forearm muscle strain at a 0 percent evaluation, high frequency hearing loss, mild to moderate bilaterally at a 0 percent evaluation, allergic rhinitis at a 0 percent evaluation, hypertension at a 0 percent evaluation, hemorrhoids at a 0 percent evaluation, multiple scars at a 0 percent evaluation, facial acne at a 0 percent evaluation. He was also in receipt of individual unemployability benefits effective June 2001. These service connected disabilities amounted to combined 70 percent rating from June 2007. He died in November 2011. Thus, the appellant is not eligible for DIC benefits under 38 U.S.C.A.            § 1318(b)(1)  or 38 C.F.R. §§ 3.22(a)(1), (2)(i).

The Board need not review whether there is any other disability of record that could have been service-connected and then assigned a total rating for the appropriate period of time or review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A.       § 1318 , also known as "hypothetical entitlement." Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22. The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of such claims, including any claims pending on that date. See Tarver, supra. Therefore, consideration of hypothetical entitlement to DIC benefits under 38 U.S.C.A. § 1318  is legally precluded in this case. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Appellant has not alleged or argued CUE in a prior decision. The appellant has not identified any error committed in any prior rating or Board decision. DIC benefits are not available on that basis. See 38 C.F.R. § 3.22 (b)(3).

Again, the Board has considered the benefit of the doubt rule for this claim, but, as the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318, the evidence is not in equipoise, and there is no basis to apply it. See 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.


Service Connection for the Veteran's Cause of Death

The Appellant contends that in November 2011, the Veteran's service connected disabilities of his hips contributed to him falling down the stairs in his home and being crushed by the safe he was attempting to move to the second floor of his home. Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for the cause of the Veteran's death.

In order to establish service connection for the cause of death of a veteran, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the veteran's death. 38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312. 

The death of a veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). 

The probative medical evidence presented does not indicate that any of the Veteran's service connected disabilities, or any disability related to service, were the principal cause of death, or contributed substantially or materially to death. The Veteran's death certificate states the immediate cause of death was "crush injuries of trunk" due to "safe falling on victim."  This cause of death is supported by several medical treatment records recorded the day and immediately upon the Veteran's death.  The EMS Report from the Craven Regional Medical Center (Craven Regional) in New Bern, North Carolina indicates that a:

"50 year old man was moving a heavy safe upstairs and was 3 steps away from top when it slid down stairs pushing him and he landed with back against wall and edge of safe in lower chest area.  Subject initially pinned but was removed by bystander and was lying on floor on our arrival...Due to subject's position inside doorway and partially under safe it took several minutes to move and secure to LSB and carry out of house."

The emergency room summary from the Craven Regional notes the clinical impression as: "crush injury, multiple rib fractures, pneumothorax, hemorrhagic shock, intra-abdominal trauma and free fluid, respiratory failure, trauma cardiac arrest."  An exploratory laparotomy, splenectomy, pancreateactomy was performed at Craven Regional and the Veteran was transferred to Pitt County Memorial Hospital (Pitt County) in Greenville, North Carolina for additional surgeries.  

Medical records from Pitt County indicate the Veteran was involved in a crush injury involving a heavy safe which allegedly fell upon him, the records indicate he arrived "without a pulse and in spite of resuscitation initially regaining a heart rate and blood pressure, he never regained hemodynamic stability." Pitt County records indicate the Veteran had a grade 2 left lobe liver laceration, avulsion injury to the gallbladder, retroperitoneal and lesser sac hemorrhage from transection of the pancreas, and a grade 1 splenic laceration. Unfortunately multiple operative interventions were futile and the Veteran expired.  

In September 2009 Dr. Mark Newell the lead surgeon during the Veteran's operations at Pitt County provided a nexus opinion stating that the Veteran's left hip condition was as likely as not to have led to his crush injury and subsequent death.  While the Dr. is competent to provide an opinion as to the Veteran's cause of death, the Board attributes low probative value to Dr. Newell's opinion.  In May 2009, Dr. Mark Newell noted that upon arrival to the hospital the Veteran was hemodynamically unstable and taken immediately to the operating room thus other diagnostic tests to evaluate other injuries were not performed.  In the same September 2009 statement, Dr. Newell again indicates that the Veteran did not receive an autopsy and although he was completely examined at Pitt County he had no physical exam findings that would definitely confirm whether his left hip condition led to his crush injury.  In light of the fact that no examinations were conducted of the Veteran's left hip, the Board finds Dr. Newell's positive nexus opinion to be purely speculative.

The Board has carefully considered the Appellant's statements and account of the Veteran's trouble with this left hip prior to his unfortunate accident. While the Board finds that she is competent to report hearing the Veteran's complaints of severe pain and complications with his service connected left hip disability during the days leading up to his death,  she is not competent to state with certainty what happened the day he died, specifically that his left hip gave out and caused him to lose control of the safe which ultimately landed on his torso. The Appellant was not present when the Veteran suffered the fatal fall and is not medically qualified to provide a medical causation between the Veteran's service connected disabilities and the cause of the Veteran's death. 

The claims file also contains a lay statement from C.B. the man who helped the Veteran move the safe the day of his fatal accident.  C.B. states that when the two men got the safe to the 3rd step from the top they, "though the safe was secure on that step but the safe rolled back towards the nose of the step. I tried to gain control of the dolly and to hold it on the step. Unfortunately, I was in such a position that I could not keep the safe from returning to the previous step. Upon impact on that step, I lost my grip on the dolly.  I try to regain my grip on the dolly by sliding down to the second step and trying to reposition my feet under the load...I was unable to re-grip the dolly after two attempts.  Bob was unable to keep his footing and the safe pushed him down the stairs.  I was trying to regain my footing so  I would not also fall to the bottom of the stair case...Once I got to the bottom of the stairs, it appeared that Bob was under the safe when he hit the wall.

The preponderance of the competent evidence of record fails to establish that the cause of the Veteran's death was due to any incident of the Veteran's service, including his service-connected disabilities. The Board has considered the doctrine of the benefit-of-the-doubt under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102  (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Accordingly, the appellant's claim for service connection for the cause of the Veteran's death is denied.






ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318  is denied.

Service connection for the cause of the Veteran's death is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


